Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6, 13 and 15 are objected to because of the following informalities: 
For claim 4, “A system for use in positioning and restraining an equine hoof during imaging, the system being panic-releasable and comprising:”.
For claim 5, the term ‘placement plate’ should be preceded with “a” in line 6.
For claim 6, “having an upper stratum made of a softsoft material to form a unitary structure with strong attachment between the upper stratum and the lower stratum” in lines 2-4.
For claim 13, “A system for use in positioning and restraining an equine hoof during imaging, the system being panic-releasable and comprising:”.
For claim 13, “an underside” in line 5.
For claim 13, for continuity, “the receiver plate” in line 12.
For claim 13, for continuity, “the receiver plate” in line 13.
For claim 15, “the panic-releasable connectors 
For claim 15, “attachments are releasable in the following order” in line 2.
For claim 15, for continuity, “the receiver plate” in line 7.
For claim 15, for continuity, “the receiver plate” in line 8.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation "(a) the interface plate with a first connector and placement plate with a second connector" in lines 5-6. The claim previously recites the interface plate with at least one first connector, in line 2. Thus, it is unclear if the ‘at least one connector’ of line 2 and the ‘first connector’ of line 6 are the same structure or different. Further, it is confusing to recite ‘with a second connector’ when a first connector of the placement plate has not been recited.

Claim 5 recites the limitation "the connector mechanisms of the interface plate and the placement plate mate together" in lines 7-8. 
The limitation ‘the connector mechanisms of the interface plate and the placement plate’ lacks antecedent basis because it is unclear if the connectors of the interface plate include both the ‘at least one connector’ of line 2 and the ‘first connector’ of line 6. 
The term ‘the connector mechanisms’ lack antecedent basis in the claim.

Claim 5 recites the limitation "the connector" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "(b) the panic-releasable connector" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which connector is being referred to.

Claim 5 recites the limitation "the receiver plate" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "of the panic-releasable connectors" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which connectors are being referred to.

Claim 5 recites the limitation "(c) the panic-releasable connector" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which connector is being referred to.

Claim 5 recites the limitation "the receiver plate" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the connector between the placement plate and a limb placement region" in lines 11-12.  
There is insufficient antecedent basis for this limitation in the claim. It is unclear which connector is being referred to. 
It is unclear how the imaging apparatus of lines 3-4, the placement plate and the limb-placement region are interconnected.

Claim 5 recites the limitation "other of the panic-releasable connectors" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which connectors are being referred to.

Claim 7 recites the limitation "the shoe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the lower stratum" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the components" in line 1. There is insufficient antecedent basis for this limitation in the claims.

Claim 11 recites the limitation "the connection of the placement plate to the receiving plate" in line 2 and the limitation "the connection of the placement plate to the interface plate" in lines 4-5. There is insufficient antecedent basis for “the connection”, “the placement plate” and “the receiving plate” in the claim.

Claim 12 recites the limitation "the receiving plate" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "(including electromagnetic force, of a suitable magnetic component". There appears to be an unnecessary comma in the claim. It is unclear what constitutes “suitable”.   

Claim 13 recites the limitation "1) The releasable attachment of the boot onto the equine" in line 9. There is insufficient antecedent basis for ‘the releasable attachment’ limitation in the claim.
 
Claim 14 is dependent from a cancelled claim. 

Claim 14 recites the limitation "the panic-releasable connector attachments" in lines 1-2. The claim fails to specifically recite connectors or attachments, the claim merely states the parts are ‘securable’ or ‘attached’.
Claim 15 recites the limitation "1) The releasable attachment between the interface plate and the placement plate" in line 3. It is unclear what ‘the releasable attachment’ limitation refers to.

Claim 15 recites the limitation "2) The releasable attachment of the boot that can be used to attaché to an equine hoof" in lines 4-5. There is insufficient antecedent basis for ‘the releasable attachment’ limitation in the claim. Further, it is unclear what is meant by ‘can be used to attaché’.


Allowable Subject Matter
Claim 4 is allowed.
Claims 5 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 
All 35 U.S.C. 112(b) rejections in the claims have not been overcome.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643